          Case 1:19-cv-04784-KPF Document 74 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GALAXE.SOLUTIONS, INC.,
                              Plaintiff,
                                                     19 Civ. 4784 (KPF)
                       -v.-
SURESH PANDE,                                              ORDER

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

         The parties are hereby ORDERED to appear for a telephonic conference

on July 26, 2021, at 11:00 a.m. to discuss outstanding discovery disputes. At

the appointed time, the parties shall call (888) 363-4749 and enter access code

5123533. Please note, the conference will not be available until 11:00 a.m.

      SO ORDERED.

Dated:        July 20, 2021
              New York, New York           __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
